DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on April 5, 2022. All references to this application refer to the U.S. Patent Application Publication No. 2021/0216600 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Claim objections (see below, re: claims 12 and 13);
Drawing objection (see below – can be overcome with amendments to the Specification instead of replacement drawings).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136, but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claims 1-20 are pending in this case. Claims 1-5 and 12-14 were amended. Claims 1 and 12 are the independent claims. Claims 1-20 are allowed.
Drawings




The replacement drawings were received on April 5, 2022. Except as noted below, the replacement drawings are acceptable.

Fig. 7 remains objected to for the following informalities:
In Fig. 7, there are no labels for “700A” or “700B.” See paragraphs 0032 and 0033. In lieu of a new replacement figure, the Specification may be amended to remove the recitations of reference elements 700A and 700B, which would obviate this objection.

Specification
The objections to the disclosure, including those directed to improper trademark usage, are withdrawn in view of the amendments.

Claim Objections
The following objections are withdrawn:
All objections to claim 1;
The objection for the extra close parenthesis in claim 12.

Claim 12 remains objected to because of the following informalities:  
The “and/or” in the last limitation of claim 12 was not amended to recite “or”
Appropriate correction is required.

Claim 13 is newly objected to because of the following informalities:  
Throughout the claimset, “document” was replaced by “interactive web form.” Claim 13 still recites “…to each component of the document being constructed.” This should be changed to “interactive web form.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejections of claims 3, 5, and 12-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn in view of the amendments or the arguments presented (see Response, page 10).

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The Examiner has carefully examined independent claims 1 and 12. The closest prior art references of record are U.S. Patent No. 7,734,995 B1 (hereinafter Saikaly) and U.S. Patent Application Publication No. 2016/0077902 A1 (hereinafter Feng).

Claims 1 and 12 are patentable over Saikaly and Feng at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1 and 12:

by the document form engine residing on the user computing device, constructing one or more interactive web form pages from the pushed dynamic template;

The Examiner notes that it is not the above limitation in isolation, but rather the limitation as it appears in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention. Additionally, the Examiner relied upon the Applicants’ arguments (see Response, pages 11-16).

Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
U.S. Patent Application Publication No. 2006/0129905 A1 (Intermediate interception of form destined for a user device).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

As allowable subject matter has been indicated, Applicants’ reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173